IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                             NO. WR-79,620-01 & WR-79,620-02


                  EX PARTE THOMAS RAYMOND CARR, Applicant



                        ORDER PURSUANT TO TEXAS RULE OF
                           APPELLATE PROCEDURE 9.10


       Per curiam.

                                            ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case numbers FR 57557-D and FR 57558-D in the 264 th District Court of Bell

County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant and other victims who were minors TEX . CODE CRIM . PROC. art

57.02(h) and personal identification information TEX . R. APP . P. 9.10(a). Pursuant to Texas

Rule of Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter

notified the parties. The Court now orders the Clerk of this Court to redact or seal the discovered
                                                                                 Rule 9.10 Order - 2

sensitive data from the records identified and listed below. The Court further orders the trial

court clerk, the clerk of the court of appeals, or any entity or individual possessing the following

documents to redact or seal the documents pursuant to this order:

       1.      Clerk’s Record




Filed: January 25, 2016

Do not publish